 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 168 San Luis Trucking, Inc. and its alter ego Servicios 
Especializados Del Colorado, S.A. De C.V., and 
Factor Sales, Inc., all a 
single 
employer and/or 
joint 
employers 
and
 United Food and Comme
r-cial Workers Union, Local 99.
  Cases 28
ŒCAŒ20387, 28
ŒCAŒ20469, 28
ŒCAŒ20559, 28
ŒCAŒ20643, and 28
ŒCAŒ20743 November 
22, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE
 AND 
HAYES
 On February 29, 2008, the two sitting me
mbers of the 
Board issued a Decision and Order in this proceeding, 

which is reported at 352
 NLRB 211
.1  Thereafter, R
e-spondents 
San Luis Trucking, Inc. (SLT) and Factor 
Sales, Inc. (FS) 
filed petitions for review in the United 
States Court of Appeals for the District of Columbia Ci
r-cuit, and the General Counsel filed a cross
-application 
for enfo
rcement against all three Respo
ndents.
2  On June 
17, 2010, the United States Supreme Court i
ssued its 
decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 
2635, holding that under Se
ction 3(b) of the Act, in order 
to exercise the delegated authority of t
he Board, a del
e-gee group of at least three members must be mai
ntained.  
Thereafter, the court of appeals r
emanded this case for 
further proceedings co
nsistent with the Supreme Court
™s 
decision.
 The National Labor Relations Board has del
egated its 
authorit
y in this proceeding to a three
-member panel.
3 The Board has considered the judge
™s dec
ision and the 
record in light of the exceptions and briefs and has d
e-cided to affirm the judge
™s rulings, findings, and concl
u-sions, to modify the remedy, and to adopt t
he reco
m-mended O
rder to the extent and for the reasons stated in 
the decision reported at 352 NLRB 211 (2008), which is 
incorporated herein by reference, as modified below.
4 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber
, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor R
elations Board in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting me
mbers issued 
dec
isions and orders in unfair labor practice and representation cases.
 2 SLT and FS subsequently wit
hdrew their petitions for review.
 3 Consistent with the Board
™s general practice in cases remanded 
from the courts of appeals, and for reasons
 of admi
nistrative economy, 
the panel includes the remaining member who participated in the orig
i-nal decision.  Furthermore, 
under the Board
™s standard procedures 
applicable to all cases assigned to a panel, the Board 
Members not 
assigned to the panel had 
the opportunity to participate in the adjudic
a-tion of this case at any time up to the issuance of this decision.
 4 In accordance with our dec
ision in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the judge
™s reco
mmended remedy by 
AMENDED 
REMEDY
 The Respondents, having unlawfully discharged SLT 
employees Ignacio
 Sandoval, Jorge Gonzalez, and Jose 
Quezada, must offer them reinstatement and make them 
whole for any loss of earnings and other benefits, co
m-puted on a quarterly basis from date of di
scharge to date 
of proper offer of reinstatement, less any net interim 

earnings, as prescribed in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), plus daily compound interest as pr
e-scribed in 
Kentucky River Medical Center,
 356 NLRB 
6 (2010).
 The Respondents, having unlawfully closed SLT r
e-sulting in the layoffs of SLT e
mployees, Jes
us Aguilera, 
Antonio Macias, Jose Marquez, Blas Martinez, Raymu
n-do Salcido, Eduardo Siqueiros, Diana Tenorio, and Jose 
Vera, must offer them rei
nstatement and make them 
whole for any loss of earnings and other benefits, co
m-puted on a quarterly basis from d
ate of di
scharge to date 
of proper offer of rei
nstatement, less any net interim 
earnings, as pr
escribed in 
F. W. Woolworth Co.
, supra, 
plus daily compound interest as prescribed in 
Kentucky 
River Medical Center
, supra.
 ORDER
 The National Labor Relations Bo
ard adopts the re
c-ommended Order of the admini
strative law judge in 352 
NLRB 211 as modified below, and orders that the R
e-spondents, Factor Sales, Inc. and San Luis Truc
king, 
Inc., San Luis, Arizona, and Servicios Especializados 
Del Colorado, S.A. De C.V.,
 their officers, agents, su
c-cessors, and assigns, shall take the action set forth in the 

reco
mmended Order as modified.
 1. Substitute the following paragraph for paragraph 
2(k).
 ﬁ(k) Within 14 days after service by the R
egion, post at 
its San Luis, Arizona
 facility, copies of the attached n
o-tice marked 
ﬁAppendix
ﬂ14 in both English and Spanish.  
Copies of the n
otice, on forms provided by the Regional 
Director for Region 28, after being signed by the R
e-spondent
™s authorized represe
ntative, shall be posted by 
the Respondent and maintained for 60 consecutive days 

in conspicuous places i
ncluding all places where notices 
to employees are customarily posted.  
In addition to 

physical posting of paper notices, notices shall be di
s-tributed electronically, such as by e
mail, pos
ting on an 
requiring th
at backpay and other monetary awards shall be paid with 
inte
rest compounded on a daily basis.
  
In addition, w
e shall modify the 
judge
™s recommended Order to provide for the posting of the notice in 
accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).
  For t
he re
asons 
stated in his dissenting opinion in 
J. Picini Flooring
, Member Hayes 
would not require electronic distribution of the notice.
  356 NLRB No. 36
                                                                                                                                 SAN LUIS TRUCKING
, INC
. 169 intranet or an internet site, and/or other electronic means, 
if the Respondent customarily communicates with its 

employees by such means.  
Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 

altered, d
efaced, or covered by any other material. 
 In the 
event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facil
i-ty involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense,
 a copy of the n
o-tice to all current employees and former employees e
m-ployed by the Respondent at any time since January 
2005.  